Case 20-12456-JTD   Doc 123-1   Filed 10/15/20   Page 1 of 33



                        Exhibit 1

                     Proposed Order




                            1
                Case 20-12456-JTD            Doc 123-1        Filed 10/15/20        Page 2 of 33



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   Case No. 20-12456 (JTD)

                                   Debtors.                  (Jointly Administered)


     ORDER APPROVING STIPULATION REGARDING LEASE TERMINATION
     AGREEMENTS WITH STORE MASTER FUNDING XIII, LLC, AND STORE
       MASTER FUNDING XIV, LLC RE: LOCATIONS IN HICKORY AND
                   WILKESBORO, NORTH CAROLINA


                  Upon consideration of the Stipulation Regarding Lease Termination Agreements

with STORE Master Funding XIII, LLC, and STORE Master Funding XIV, LLC Re: Locations in

Hickory and Wilkesboro, North Carolina (the “Stipulation”)2 filed by the debtors and debtors in

possession (collectively, the “Debtors”) and STORE Master Funding XIII, LLC, and STORE

Master Funding XIV, LLC; and the Court having reviewed the Stipulation, a copy of which is



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms used but not otherwise defined in this Order shall have the meanings given to them in the
    Stipulation.

                                                         1
            Case 20-12456-JTD         Doc 123-1      Filed 10/15/20     Page 3 of 33



attached hereto as Exhibit A; and good cause appearing for the relief requested therein, it is

hereby ORDERED THAT:

               1. The Stipulation is approved in its entirety.

               2. The Court retains jurisdiction with respect to all matters arising from or

                   related to the implementation or interpretation of this Order.




                                                 2
Case 20-12456-JTD   Doc 123-1   Filed 10/15/20   Page 4 of 33



             EXHIBIT A TO ORDER
              Case 20-12456-JTD              Doc 123-1        Filed 10/15/20        Page 5 of 33


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   20-12456 (JTD)

                                                             (Jointly Administered)

                                   Debtors.


STIPULATION REGARDING LEASE TERMINATION AGREEMENTS WITH STORE
  MASTER FUNDING XIII, LLC, AND STORE MASTER FUNDING XIV, LLC RE:
      LOCATIONS IN HICKORY AND WILKESBORO, NORTH CAROLINA

                                                    Recitals

                 A.       On October 7, 2020 (the “Petition Date”), the above-captioned debtors and

debtors in possession (the “Debtors”) filed voluntary petitions for relief under title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

DMWEST #40619922 v1.doc
            Case 20-12456-JTD         Doc 123-1     Filed 10/15/20     Page 6 of 33


               B.     On December 21, 2017, Ruby Tuesday, Inc. (“RTI”), entered into master

leases (the “SMFXIII Lease” and “SMFXIV Lease”, as applicable and, collectively, the “STORE

Leases”), with affiliates of STORE Capital, Inc., including STORE Master Funding XIII, LLC

(“SMFXIII”), and STORE Master Funding XIV, LLC (“SMFXIV” and, collectively, with

SMXIII, “STORE”) which originally included 42 Ruby Tuesday restaurant locations. Of such

locations, 11 were closed by RTI prior to the Petition Date (the “STORE Closed Locations”) but

not removed from the STORE Leases.

               C.     With respect to six of the STORE Closed Locations, on August 4, 2020,

RTI, SMFXIII and SMFXIV entered into that certain Letter Agreement, which was amended on

August 17, 2020 by the Amended and Restated Letter Agreement (the “August 17 Letter

Agreement”), which provides, among other things that (i) STORE marketed and is in the process

of negotiating purchase and sale agreement with respect to certain of the STORE Closed

Locations; (ii) if the locations identified in the August 17 Letter Agreement were sold, the lease

of the sold STORE Closed Location would be removed from the STORE Leases, and the Base

Rent thereunder would be reduced by an amount attributable to the removed STORE Closed

Location; and (iii) the termination of the lease and extinguishment of any lease obligation in

respect of the sold STORE Closed Location would occur upon closing of the sale. A true and

correct copy of the August 17 Letter Agreement is attached hereto as Exhibit “A”.

               D.     STORE has advised RTI that the sales of two of the STORE Closed

Locations are scheduled to close on October 15, 2020: 1821 U.S. Highway 70 SE, Hickory,

North Carolina 28602 (Site No. 3183) (the “Hickory Location”) and 1512 Winkler Mill

Extension, Wilkesboro, North Carolina 28697 (Site No. 4851) (the “Wilkesboro Location”).


                                                2
DMWEST #40619922 v1.doc
             Case 20-12456-JTD        Doc 123-1     Filed 10/15/20     Page 7 of 33


               E.     RTI and STORE desire to enter into lease termination agreements with

respect to the Hickory Location and Wilkesboro Location (the “Lease Termination

Agreements”). True and correct copies of the Lease Termination Agreements are attached hereto

as Exhibit “B”.

               F.     RTI believes that entry into the Lease Termination Agreements is in the

best interest of the Debtors’ bankruptcy estates and creditors because (i) the Hickory Location

and Wilkesboro Location were closed by RTI prior to the Petition Date and provide no benefit

whatsoever to the estates; and (ii) STORE agrees not to assert any claims arising from the leases

related to the Hickory Location and Wilkesboro Location.

               G.     RTI believes that entry into the Lease Termination Agreements is in the

ordinary course of its business as a restaurant chain -- which may involve various administrative,

clerical and residual operational matters relating to already-closed locations -- but, in an

abundance of caution, is filing this Stipulation seeking approval of the Bankruptcy Court to enter

into the Lease Termination Agreements. RTI is seeking urgent approval of this Stipulation in

light of the imminent closing of STORE’s sales of the Hickory Location and Wilkesboro

Location.

               ACCORDINGLY, THE PARTIES HEREBY STIPULATE AND AGREE

THAT:

                                           Agreement

        1.     RTI is authorized to enter into the Lease Termination Agreements.

        2.     STORE waives all claims against the Debtors arising from the leases of the

Hickory Location and Wilkesboro Location.



                                                3
DMWEST #40619922 v1.doc
              Case 20-12456-JTD         Doc 123-1      Filed 10/15/20   Page 8 of 33


       3.      This Stipulation was the product of negotiations between the parties and any rule

of construction requiring that ambiguities are to be resolved against the drafting party shall not

apply in the interpretation of this Stipulation.

       4.      The Bankruptcy Court shall retain exclusive jurisdiction over any issues arising

from or relating to this Stipulation and its enforcement.

       5.      This Stipulation may be executed by the Parties hereto in counterparts, each of

which shall be deemed an original, and all of which together shall constitute the same

instrument.




                                                   4
DMWEST #40619922 v1.doc
            Case 20-12456-JTD      Doc 123-1        Filed 10/15/20   Page 9 of 33


STIPULATED AND AGREED TO THIS 15th DAY OF OCTOBER, 2020.



PACHULSKI STANG ZIEHL & JONES LLP                    BALLARD SPAHR LLP



  /s/ James E. O'Neill
Richard M. Pachulski (CA Bar No. 90073)              Craig S. Ganz (AZ Bar No.023650)
Malhar S. Pagay (CA Bar No. 189289)                  Katey Anderson Sanchez (AZ Bar No. 030051)
James E. O’Neill (Bar No. 4042)                      1 East Washington Street, Suite 2300
Victoria A. Newmark (CA Bar No. 183581)              Phoenix, Arizona 85004-2555
919 North Market Street, 17th Floor                  Wilmington, DE 19899-8705 (Courier 19801)
P.O. Box 8705                                        Telephone: (602) 798-5400
Wilmington, Delaware 19899-8705                      Email: ganzc@ballardspahr.com
(Courier 19801)                                               andersonsanchezk@ballardspahr.com
Telephone: (302) 652-4100
Email: rpachulski@pszjlaw.com                        Counsel for STORE Master Funding XIII, LLC,
         mpagay@pszjlaw.com                          and STORE Master Funding XIV, LLC
         joneill@pszjlaw.com
         vnewmark@pszjlaw.com

Counsel for Debtors and Debtors in Possession




                                                5
DMWEST #40619922 v1.doc
Case 20-12456-JTD   Doc 123-1   Filed 10/15/20   Page 10 of 33




                     EXHIBIT A
               Case 20-12456-JTD     Doc 123-1     Filed 10/15/20     Page 11 of 33




                                 AMENDED AND RESTATED
                                   LETTER AGREEMENT



                                           VIA EMAIL

                                        August 17, 2020

Ruby Tuesday, Inc.
333 East Broadway Ave.
Maryville, TN 37804
Attn: Director of Real Estate

c/o NRD Ventures, LLC
4170 Ashford Dunwoody Road, Suite 390
Atlanta, Georgia 30319
Attn: Shawn Lederman
Email: slederman@nrdcapital.com


RE:      Agreement regarding sale of those certain properties described on Exhibit A (each, a
         “Property” and collectively, a “Properties”) by STORE MASTER FUNDING XIV, LLC, a
         Delaware limited liability company (“SMFXIV”) and STORE MASTER FUNDING XIII, LLC,
         a Delaware limited liability company (“SMFXIII” and collectively with SMFXIV, “STORE”)
         leased by RUBY TUESDAY, INC., a Georgia corporation (“Lessee”) pursuant to (i) that
         certain Unitary Master Lease Agreement dated December 21, 2017 by and between
         SMFXIV and Lessee (as amended, the “SMFXIV Lease”), and (ii) that that certain Unitary
         Master Lease Agreement dated December 21, 2017 by and between SMFXIII and Lessee
         (as amended, the “SMFXIII Lease” and together with the SMFXVI Lease, the “Leases”)

Dear Sir or Madam:

       The purpose of this letter is to set forth the agreement (the “Letter Agreement”) between
STORE and Lessee with respect to the obligations of the parties regarding the sale of the
Properties and termination of the applicable Lease with respect to each sold Property. This Letter
Agreement amends, restates and replaces, in its entirety, that certain Letter Agreement dated
August 4, 2020 by and between STORE and Lessee. By execution of this Letter Agreement,
STORE and Lessee agree as follows:

Purchase Agreements: STORE is in the process of negotiating purchase and sale agreements
                     for the sale of each of the Properties to third party purchasers for the
                     amounts set forth on Exhibit A (each a, “Purchase Agreement”), which
                     upon waiver by such purchaser of its inspection rights shall close upon
                     the terms and the time frames set forth in such Purchase Agreement.
                     In the event that STORE agrees upon an alternative purchase price
                     than as set forth on Exhibit A with respect to a Property, Lessee and
                     the applicable STORE entity shall agree upon a reasonable
                     modification of the reduction in “Base Rent” as set forth on Exhibit A


4850-4397-7927.2
               Case 20-12456-JTD    Doc 123-1       Filed 10/15/20      Page 12 of 33



                         and shall execute an amendment to this Letter Agreement setting forth
                         the same.

Lease Termination:       Upon the date of closing on the sale of each Property pursuant to the
                         applicable Purchase Agreement (each, a “Closing”), Lessee hereby
                         agrees that applicable Lease shall be terminated with respect to the
                         Property being sold pursuant to a mutually acceptable form of
                         termination of lease, which shall be recorded in the applicable real
                         property records in the county where the applicable Property is located
                         and substantially in the form attached hereto as Exhibit B (a “Lease
                         Termination”). Furthermore, at the Closing, Lessee shall execute an
                         amendment and restatement of the applicable Lease with respect to
                         the remaining properties in form identical to the applicable Lease with
                         only such changes as are reasonably necessary to reflect the removal
                         of the Property. In connection with the amendment and restatement,
                         the current “Base Rent” under the applicable lease shall be reduced by
                         the applicable amount set forth on Exhibit A (a “A&R Lease”). In the
                         event that a Closing does not occur for any reason, the applicable
                         Lease shall remain in full force and effect with respect to the Property.
                         Lessee hereby agrees to execute and deliver the applicable Lease
                         Termination and A&R Lease within five (5) Business Days of each of
                         Lessor’s request therefore.

Taxes and Utilities:     At each Closing, Lessee shall be responsible for all amounts for
                         prorated taxes, CAM charges and utilities with respect to the Property,
                         including without limitation any delinquent taxes, CAM charges or
                         utilities for the period prior to Closing which are required to be paid
                         under the applicable Purchase Agreement. STORE shall provide
                         Lessee with notice of closing at least five (5) Business Days prior to a
                         Closing and the amounts due, and Lessee shall wire such funds into
                         escrow with the Title Company at least two (2) Business Days prior to
                         such Closing.

Condition of Premises: At each Closing, Lessee shall deliver the applicable Property free and
                       clear of any parties in possession. Any personal property of the Lessee
                       left on a Property following Closing shall be addressed in accordance
                       with Section 16.1 of the Leases.

Right of First Offer:    Lessee hereby acknowledges that pursuant to Section 22.27 and
                         Exhibit D of each of the Leases, the right of first offer set forth in Section
                         22.27 and Exhibit D is null and void and of no further force and effect
                         with respect to the Properties or any sale contemplated by any
                         Purchase Agreement hereunder. In the event that any potential
                         purchaser requires any further assurances that such right of first offer
                         is no longer applicable, Lessee agrees to execute a recordable
                         termination of such right of first offer in a mutually acceptable form
                         within two (2) Business Days of request therefore.

Indemnity:               Lessee shall indemnify, defend and hold harmless STORE and its
                         directors, officers, shareholders, managers, members, employees,
                         representatives, successors, assigns, agents, lenders, contractors,


4850-4397-7927.2
               Case 20-12456-JTD         Doc 123-1     Filed 10/15/20     Page 13 of 33



                              subcontractors, experts, licensees, affiliates, lessees, mortgagees,
                              trustees and invitees, as applicable (collectively, the “Indemnified
                              Parties”), from and against any and all losses of any nature arising from
                              or connected with (i) any failure by Lessee to execute and deliver a
                              Lease Termination or A&R Lease in accordance with this Letter
                              Agreement, or (ii) any costs or expenses payable by STORE, as Seller
                              under a Purchase Agreement due as a result of Lessee’s failure to
                              perform its obligations under this Letter Agreement.            Lessee’s
                              obligations hereunder shall survive Closing or termination of this Letter
                              Agreement.


      A breach by Lessee of its obligations under this Letter Agreement that is not cured within
two (2) Business Days after Lessee receives written notice from STORE shall constitute an “Event
of Default” under the Lease Agreement. This Letter Agreement may be executed in multiple
counterparts, or by delivery of PDF copies, each of which is to be deemed original for all purposes,
but all of which together shall constitute one and the same instrument.



                   [Remainder of page intentionally left blank; signature page follows]




4850-4397-7927.2
DocuSign Envelope ID: C40EEB15-97A8-4E88-925E-1002847AF410
                          Case 20-12456-JTD            Doc 123-1   Filed 10/15/20   Page 14 of 33




                         Lyena Hale
                       SVP




                       Lyena Hale
                        SVP
               Case 20-12456-JTD          Doc 123-1     Filed 10/15/20   Page 15 of 33



                                                EXHIBIT A

                                              PROPERTIES

 STORE             Property Address                              Purchase        Reduction in
 Entity                                                          Price           “Base Rent”
 SMFXIII           1821 US Highway 70 SE, Hickory, NC            $1,050,000      $80,079.60
 SMFXIII           960 Foxcroft Avenue, Martinsburg, WV          $900,000        $78,340.80
 SMFXIII           1444 Farmington Avenue, Bristol, CT           $1,600,000      $107,925.84
 SMFXIII           6425 Miller Lane, Dayton, OH                  $1,500,000      $108,063.96
 SMFXIV            2626 Dawson Road, Albany, GA                  $1,020,000      $72,325.20
 SMFXIV            1512 Winkler Mill Extension, Wilkesboro, NC   $1,000,000      $54,002.28
 SMFXIII           3901 Grandview Drive, Simpsonville, SC        $1,700,000      $122,631.60




4850-4397-7927.2
               Case 20-12456-JTD      Doc 123-1      Filed 10/15/20     Page 16 of 33



                                            EXHIBIT B

                              FORM OF TERMINATION OF LEASE



After recording return to:
Fidelity National Title Insurance Company
Carrie Peterson
1 E. Washington Street, Suite 450
Phoenix, Arizona 85004


                                    TERMINATION OF LEASE

        THIS TERMINATION OF LEASE (this “Termination”) is made and entered into effective
as of ________________, 2020 (the “Effective Date”), by STORE MASTER FUNDING XIII, LLC,
a Delaware limited liability company (“Lessor”), whose address is 8377 E. Hartford Drive, Suite
100, Scottsdale, Arizona 85255, and RUBY TUESDAY, INC., a Georgia corporation, whose
address is 333 East Broadway Avenue, Maryville, Tennessee 37804 (“Lessee”).

                                          WITNESSETH:

        WHEREAS, Lessor and Lessee are parties to that certain Master Lease Agreement dated
_______________ (the “Master Lease”) which pertains to various parcels of real property located
in various jurisdictions within the United States (collectively, the “Leased Properties”), one of
which parcels being the real property and improvements situated in ___________________, as
more particularly described on Exhibit A attached hereto and made a part hereof (the “Subject
Property”). The Master Lease, solely as it relates to the Subject Property, is referred to herein as
the “Subject Lease”.

      WHEREAS, the Master Lease is evidenced by a Memorandum of Lease dated
_____________ and recorded on _____________ at ______________, in the Records of
________ County, ____________ (the “MOL”).

        WHEREAS, Lessor and Lessee now desire to terminate the Subject Lease and the MOL
for the Subject Property (it being understood that the Master Lease shall continue to remain in full
force and effect with respect to all Leased Properties other than the Subject Property).

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lessor and Lessee hereby agree to the foregoing recitals and
as follows:

        1.      All of the foregoing recitals are hereby incorporated into this Section 1 as if fully
set forth herein.

        2.     The Subject Lease and the MOL are hereby terminated as of the Effective Date
solely with respect to the Subject Property and shall be null and void and of no further force or
effect. Lessor and Lessee hereby release each other from any and all obligations in and under
the Lease and the MOL first arising after the Effective Date except, in regard to any obligations




4850-4397-7927.2
               Case 20-12456-JTD      Doc 123-1      Filed 10/15/20     Page 17 of 33



that are expressly designated to survive termination in the Subject Lease or are otherwise agreed
between Lessor and Lessee to survive between them.

        3.       In accordance with Section 16.1 of the Lease, Lessee shall, on or before Effective
Date, peaceably and quietly surrender and deliver to Lessor the Subject Property (including,
without limitation, all Improvements and all additions thereto and replacements thereof made from
time to time over the Term of the Lease, but excluding Lessee’s personal property and trade
fixtures), in good order, condition and repair, and free and clear of all encumbrances or title
matters than those which exist on the original effective date of the Lease or are otherwise
specifically approved and acknowledged by Lessor in writing during the Term. Any personal
property of Lessee located on the Subject Property shall be removed by Lessee prior to the end
of the Term or termination of the Lease and Lessee shall repair any damage caused to the
Improvements by such removal, failing which, Lessor shall have the right to (i) remove, sell or
dispose of all such personal property and recover from Lessee any and all reasonable costs of
such removal, sale or disposal of such personal property, if any, without any liability to Lessee, or
(ii) keep all said personal property without any liability to Lessor.

      4.    Lessor and Lessee agree that this Termination may be recorded in any office
where a memorandum (including the MOL) or short-form of the Lease is of record.

                                        [Signature Pages Follow.]




4850-4397-7927.2
               Case 20-12456-JTD    Doc 123-1      Filed 10/15/20   Page 18 of 33



        IN WITNESS WHEREOF, this Termination has been duly executed by the parties hereto
as of the Effective Date.

                                                LESSOR:

                                                STORE MASTER FUNDING XIII, LLC,
                                                a Delaware limited liability company


                                                By:

                                                Name:

                                                Title:



STATE OF ARIZONA            )
                            ) ss.
COUNTY OF MARICOPA          )


       The foregoing instrument was acknowledged before me on ___________ ___, 2020 by
______________________, as _____________________ of STORE MASTER FUNDING XIII,
LLC, a Delaware limited liability company, on behalf of the company.

                                                      ______________________________
                                                      Notary Public

My Commission Expires:

___________________




4850-4397-7927.2
               Case 20-12456-JTD   Doc 123-1      Filed 10/15/20   Page 19 of 33



                                               LESSEE:

                                               RUBY TUESDAY, INC.,
                                               a Georgia corporation


                                               By:

                                               Name:

                                               Title:



STATE OF ______________            )
                                   ) ss.
COUNTY OF ____________             )

       The foregoing instrument was acknowledged before me on ___________ ___, 2020 by
______________________, as _____________________ of RUBY TUESDAY, INC., a Georgia
corporation, on behalf of the corporation.

                                                     ______________________________
                                                     Notary Public

My Commission Expires:

___________________




4850-4397-7927.2
               Case 20-12456-JTD   Doc 123-1   Filed 10/15/20      Page 20 of 33



                                        EXHIBIT A
                           to Memorandum of Termination of Lease
                                Legal Description of Property


Street Address:

Legal Description:




4850-4397-7927.2
Case 20-12456-JTD   Doc 123-1   Filed 10/15/20   Page 21 of 33




                     EXHIBIT B
               Case 20-12456-JTD     Doc 123-1     Filed 10/15/20     Page 22 of 33




When Recorded Return To:
Fidelity National Title Insurance Company
Carrie Peterson
1 E. Washington Street, Suite 450
Phoenix, Arizona 85004


                                   TERMINATION OF LEASE


THE STATE OF NORTH CAROLINA                  §
                                             §      KNOW ALL MEN BY THESE PRESENTS;
COUNTY OF CATAWBA                            §


       THIS TERMINATION OF LEASE (this “Termination”) is entered into and made effective as
of _______________, 2020 (the “Effective Date”), by STORE MASTER FUNDING XIII, LLC, a
Delaware limited liability company (“Lessor”), whose address is 8377 E. Hartford Drive, Suite 100,
Scottsdale, Arizona 85255, and RUBY TUESDAY, INC., a Georgia corporation, whose address is
333 East Broadway Avenue, Maryville, Tennessee 37804 (“Lessee”).

                                            RECITALS

        WHEREAS, Lessor, and Lessee are parties to that certain Unitary Master Lease Agreement
dated December 21, 2017, as amended (the “Master Lease”) which pertains to various parcels of
real property located in various jurisdictions within the United States (collectively, the “Leased
4827-7099-0023.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1821 US Hwy 70 SE, Hickory, NC
                                                                         File No. 10210/02-561.2
                Case 20-12456-JTD         Doc 123-1       Filed 10/15/20      Page 23 of 33




Properties”), one of which parcels being the real property and improvements situated in Catawba
County, North Carolina, as more particularly described on Exhibit A attached hereto and made a part
hereof (the “Subject Property”). The Master Lease, solely as it relates to the Subject Property, is
referred to herein as the “Subject Lease”.

      WHEREAS, the Subject Lease is evidenced by a Memorandum of Lease dated as of
December 21, 2017 and recorded on February 7, 2018 as Instrument No. 02059, Book 03438 and
Page 1495, with the Register of Deeds, Catawba County, North Carolina (the “MOL”).

        WHEREAS, Lessor and Lessee now desire to terminate the Subject Lease and the MOL for
the Subject Property (it being understood that the Master Lease shall continue to remain in full force
and effect with respect to all Leased Properties other than the Subject Property).

         NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lessor and Lessee hereby agree to the foregoing recitals and as
follows:

        1.         All of the foregoing recitals are hereby incorporated into this Section 1 as if fully set
forth herein.

        2.       The Subject Lease and the MOL are hereby terminated as of the Effective Date solely
with respect to the Subject Property and shall be null and void and of no further force or effect. Lessor
and Lessee hereby release each other from any and all obligations in and under the Lease and
the MOL first arising after the Effective Date except, in regard to any obligations that are expressly
designated to survive termination in the Subject Lease or are otherwise agreed between Lessor and
Lessee to survive between them.

          3.      In accordance with Section 16.1 of the Lease, Lessee shall, on or before Effective
Date, peaceably and quietly surrender and deliver to Lessor the Subject Property (including, without
limitation, all Improvements and all additions thereto and replacements thereof made from time to
time over the Term of the Lease, but excluding Lessee’s personal property and trade fixtures), in
good order, condition and repair, and free and clear of all encumbrances or title matters than those
which exist on the original effective date of the Lease or are otherwise specifically approved and
acknowledged by Lessor in writing during the Term. Any personal property of Lessee located on the
Subject Property shall be removed by Lessee prior to the end of the Term or termination of the
Lease and Lessee shall repair any damage caused to the Improvements by such removal, failing
which, Lessor shall have the right to (i) remove, sell or dispose of all such personal property and
recover from Lessee any and all reasonable costs of such removal, sale or disposal of such personal
property, if any, without any liability to Lessee, or (ii) keep all said personal property without any
liability to Lessor.

      4.    Lessor and Lessee agree that this Termination may be recorded in any office where
a memorandum (including the MOL) or short-form of the Lease is of record.

        5.      Lessor and Lessee understand and agree that on October 7, 2020, Lessee and
various of its affiliates filed for chapter 11 bankruptcy protection in the United States Bankruptcy
Court for the District of Delaware, lead case number 20-12456 (the “Bankruptcy Case”). Lessor and



4827-7099-0023.1

                                                                                  STORE/ Ruby Tuesday
                                                                                  Memorandum of Termination of Lease
                                                                                  1821 US Hwy 70 SE, Hickory, NC
                                                                                  File No. 10210/02-561.2
               Case 20-12456-JTD    Doc 123-1     Filed 10/15/20    Page 24 of 33




Lessee agree that notwithstanding the Bankruptcy Case, this is an ordinary course transaction as
described in the United States Bankruptcy Code. Lessor further agrees that this Termination does
not give rise to any claim for rejection damages in the Bankruptcy Case related to the Property.

                                [Signatures on Following Pages]




4827-7099-0023.1

                                                                        STORE/ Ruby Tuesday
                                                                        Memorandum of Termination of Lease
                                                                        1821 US Hwy 70 SE, Hickory, NC
                                                                        File No. 10210/02-561.2
               Case 20-12456-JTD    Doc 123-1       Filed 10/15/20   Page 25 of 33




         The parties have caused this Termination of Lease to be executed as of the day and year
first above written.

                                                    LESSOR:

                                                    STORE MASTER FUNDING XIII, LLC, a
                                                    Delaware limited liability company


                                                    By:

                                                    Name:

                                                    Title:




STATE OF ARIZONA                            )
                                            ) ss.
COUNTY OF MARICOPA                          )


        Before me, the undersigned, a Notary Public of the State and County aforesaid, personally
appeared _____________________________________, with whom I am personally acquainted
(or proved to me to be on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself to be the ________________________ of STORE MASTER FUNDING XIII, LLC, a
Delaware limited liability company, the within named bargainor, a ____________________, and
that he/she as such officer, being authorized so to do, executed the within instrument for the
purposes therein contained, by signing the name of STORE MASTER FUNDING XIII, LLC, a
Delaware limited liability company by himself/herself as such officer.


         WITNESS my hand and Official Seal at office, this ___ day of ___________, 2020.



                                                Notary Public
                                                My Commission Expires: ________________




4827-7099-0023.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1821 US Hwy 70 SE, Hickory, NC
                                                                         File No. 10210/02-561.2
               Case 20-12456-JTD    Doc 123-1      Filed 10/15/20    Page 26 of 33




         The parties have caused this Termination of Leases to be executed as of the day and year
first above written.

                                                  LESSEE:

                                                  RUBY TUESDAY, INC., a Georgia corporation

                                                  By:

                                                  Name:

                                                  Title:




STATE OF _______________             )
                                     ) ss.
COUNTY OF _____________              )

               Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared _____________________________________, with whom I am personally
acquainted (or proved to me to be on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the ________________________ of RUBY TUESDAY, INC., a
Georgia corporation, the within named bargainor, a ____________________, and that he/she as
such officer, being authorized so to do, executed the within instrument for the purposes therein
contained, by signing the name of RUBY TUESDAY, INC., a Georgia corporation by
himself/herself as such officer.


         WITNESS my hand and Official Seal at office, this ___ day of ____________, 2020.



                                                Notary Public
                                                My Commission Expires: ________________




4827-7099-0023.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1821 US Hwy 70 SE, Hickory, NC
                                                                         File No. 10210/02-561.2
               Case 20-12456-JTD       Doc 123-1      Filed 10/15/20      Page 27 of 33




                                          EXHIBIT A
                                      LEGAL DESCRIPTION


Street Address: 1821 U.S. Highway 70 SE, Hickory, NC 28602

Legal Description:

Lying and being in Catawba County, North Carolina, and more particularly described as follows:
Beginning on an existing 7/8” pipe, said pipe having N.C. Grid coordinates N: 720761.015 E;
1315199,947 and being located S 76° 08’ 04” E 1474.56’ the NCGS Mon. “STONE”, and said
beginning corner also being the N.W. corner of the Service Distributing Co., Inc, (1181/671);
thence along the line of the Service Distributing Co., Inc., S 09° 02’ 11” W passing a 1” pipe at
341.48’ a total distance of 374.00’ to a point in the right of way of US Highway 70, the S.W. corner
of the Service Distributing Co., Inc., tract; thence N 62° 33’ 32” W 199.53’ to a point in the right of
way of US Highway 70; thence N 08° 57’ 46” E passing a 7/8” angle iron (being the S.E. corner
of the Hal M. Weaver tract 1892/169) at 31.24’ a total distance of 374.00’ with the Hal M. Weaver
tract to a 2” pipe being a common corner of Hal M. Weaver; thence along the Hal M. Weaver tract
S 62° 36’ 09” E 199.98’ to the point and place of BEGINNING, containing 1.627 acres more or
less as certified by Kevin D. Hefner, RLS 3045 on a plat of survey entitled “RBA GROUP” dated
March 23, 1998 by Bunton-Hefner Associates Surveying & Mapping P.A.




4827-7099-0023.1

                                                                             STORE/ Ruby Tuesday
                                                                             Memorandum of Termination of Lease
                                                                             1821 US Hwy 70 SE, Hickory, NC
                                                                             File No. 10210/02-561.2
               Case 20-12456-JTD     Doc 123-1     Filed 10/15/20     Page 28 of 33




When Recorded Return To:
Fidelity National Title Insurance Company
Carrie Peterson
1 E. Washington Street, Suite 450
Phoenix, Arizona 85004


                                   TERMINATION OF LEASE


THE STATE OF NORTH CAROLINA                  §
                                             §      KNOW ALL MEN BY THESE PRESENTS;
COUNTY OF WILKES                             §


       THIS TERMINATION OF LEASE (this “Termination”) is entered into and made effective as
of _______________, 2020 (the “Effective Date”), by STORE MASTER FUNDING XIV, LLC, a
Delaware limited liability company (“Lessor”), whose address is 8377 E. Hartford Drive, Suite 100,
Scottsdale, Arizona 85255, and RUBY TUESDAY, INC., a Georgia corporation, whose address is
333 East Broadway Avenue, Maryville, Tennessee 37804 (“Lessee”).

                                            RECITALS

        WHEREAS, Lessor, and Lessee are parties to that certain Unitary Master Lease Agreement
dated December 21, 2017, as amended (the “Master Lease”) which pertains to various parcels of
real property located in various jurisdictions within the United States (collectively, the “Leased
4827-4602-3879.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1512 Winkler Mill Extension, Wilkesboro, NC
                                                                         File No. 10210/02-561.29
                Case 20-12456-JTD         Doc 123-1       Filed 10/15/20      Page 29 of 33




Properties”), one of which parcels being the real property and improvements situated in Wilkes
County, North Carolina, as more particularly described on Exhibit A attached hereto and made a part
hereof (the “Subject Property”). The Master Lease, solely as it relates to the Subject Property, is
referred to herein as the “Subject Lease”.

      WHEREAS, the Subject Lease is evidenced by a Memorandum of Lease dated as of
December 21, 2017 and recorded on February 8, 2018 as Instrument No. 00777, Book 01260 and
Page 0091, with the Register of Deeds, Wilkes County, North Carolina (the “MOL”).

        WHEREAS, Lessor and Lessee now desire to terminate the Subject Lease and the MOL for
the Subject Property (it being understood that the Master Lease shall continue to remain in full force
and effect with respect to all Leased Properties other than the Subject Property).

         NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lessor and Lessee hereby agree to the foregoing recitals and as
follows:

        1.         All of the foregoing recitals are hereby incorporated into this Section 1 as if fully set
forth herein.

        2.       The Subject Lease and the MOL are hereby terminated as of the Effective Date solely
with respect to the Subject Property and shall be null and void and of no further force or effect. Lessor
and Lessee hereby release each other from any and all obligations in and under the Lease and
the MOL first arising after the Effective Date except, in regard to any obligations that are expressly
designated to survive termination in the Subject Lease or are otherwise agreed between Lessor and
Lessee to survive between them.

          3.      In accordance with Section 16.1 of the Lease, Lessee shall, on or before Effective
Date, peaceably and quietly surrender and deliver to Lessor the Subject Property (including, without
limitation, all Improvements and all additions thereto and replacements thereof made from time to
time over the Term of the Lease, but excluding Lessee’s personal property and trade fixtures), in
good order, condition and repair, and free and clear of all encumbrances or title matters than those
which exist on the original effective date of the Lease or are otherwise specifically approved and
acknowledged by Lessor in writing during the Term. Any personal property of Lessee located on the
Subject Property shall be removed by Lessee prior to the end of the Term or termination of the
Lease and Lessee shall repair any damage caused to the Improvements by such removal, failing
which, Lessor shall have the right to (i) remove, sell or dispose of all such personal property and
recover from Lessee any and all reasonable costs of such removal, sale or disposal of such personal
property, if any, without any liability to Lessee, or (ii) keep all said personal property without any
liability to Lessor.

      4.    Lessor and Lessee agree that this Termination may be recorded in any office where
a memorandum (including the MOL) or short-form of the Lease is of record.

        5.      Lessor and Lessee understand and agree that on October 7, 2020, Lessee and
various of its affiliates filed for chapter 11 bankruptcy protection in the United States Bankruptcy
Court for the District of Delaware, lead case number 20-12456 (the “Bankruptcy Case”). Lessor and



4827-4602-3879.1

                                                                                  STORE/ Ruby Tuesday
                                                                                  Memorandum of Termination of Lease
                                                                                  1512 Winkler Mill Extension, Wilkesboro, NC
                                                                                  File No. 10210/02-561.29
               Case 20-12456-JTD    Doc 123-1     Filed 10/15/20    Page 30 of 33




Lessee agree that notwithstanding the Bankruptcy Case, this is an ordinary course transaction as
described in the United States Bankruptcy Code. Lessor further agrees that this Termination does
not give rise to any claim for rejection damages in the Bankruptcy Case related to the Property.

                                [Signatures on Following Pages]




4827-4602-3879.1

                                                                        STORE/ Ruby Tuesday
                                                                        Memorandum of Termination of Lease
                                                                        1512 Winkler Mill Extension, Wilkesboro, NC
                                                                        File No. 10210/02-561.29
               Case 20-12456-JTD    Doc 123-1       Filed 10/15/20   Page 31 of 33




         The parties have caused this Termination of Lease to be executed as of the day and year
first above written.

                                                    LESSOR:

                                                    STORE MASTER FUNDING XIV, LLC, a
                                                    Delaware limited liability company


                                                    By:

                                                    Name:

                                                    Title:




STATE OF ARIZONA                            )
                                            ) ss.
COUNTY OF MARICOPA                          )


        Before me, the undersigned, a Notary Public of the State and County aforesaid, personally
appeared _____________________________________, with whom I am personally acquainted
(or proved to me to be on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself to be the ________________________ of STORE MASTER FUNDING XIV, LLC, a
Delaware limited liability company, the within named bargainor, a ____________________, and
that he/she as such officer, being authorized so to do, executed the within instrument for the
purposes therein contained, by signing the name of STORE MASTER FUNDING XIV, LLC, a
Delaware limited liability company by himself/herself as such officer.


         WITNESS my hand and Official Seal at office, this ___ day of ___________, 2020.



                                                Notary Public
                                                My Commission Expires: ________________




4827-4602-3879.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1512 Winkler Mill Extension, Wilkesboro, NC
                                                                         File No. 10210/02-561.29
               Case 20-12456-JTD    Doc 123-1      Filed 10/15/20    Page 32 of 33




         The parties have caused this Termination of Leases to be executed as of the day and year
first above written.

                                                  LESSEE:

                                                  RUBY TUESDAY, INC., a Georgia corporation

                                                  By:

                                                  Name:

                                                  Title:




STATE OF _______________             )
                                     ) ss.
COUNTY OF _____________              )

               Before me, the undersigned, a Notary Public of the State and County aforesaid,
personally appeared _____________________________________, with whom I am personally
acquainted (or proved to me to be on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the ________________________ of RUBY TUESDAY, INC., a
Georgia corporation, the within named bargainor, a ____________________, and that he/she as
such officer, being authorized so to do, executed the within instrument for the purposes therein
contained, by signing the name of RUBY TUESDAY, INC., a Georgia corporation by
himself/herself as such officer.


         WITNESS my hand and Official Seal at office, this ___ day of ____________, 2020.



                                                Notary Public
                                                My Commission Expires: ________________




4827-4602-3879.1

                                                                         STORE/ Ruby Tuesday
                                                                         Memorandum of Termination of Lease
                                                                         1512 Winkler Mill Extension, Wilkesboro, NC
                                                                         File No. 10210/02-561.29
               Case 20-12456-JTD      Doc 123-1     Filed 10/15/20     Page 33 of 33




                                         EXHIBIT A
                                     LEGAL DESCRIPTION


Street Address: 1512 Winkler Mill Extension, Wilkesboro, NC

Legal Description:

Lying and being in Wilkes County, North Carolina, and more particularly described as follows:
Being all of that parcel of land lying in Riddles River Township, Town of Wilkesboro, Wilkes
County, North Carolina, which is more particularly described as follows:
COMMENCING at NCGS Grid Monument "Wilkport Az Mk" having grid coordinates of
N=878852.4191 feet and E=1353613.4376 feet, NAD83, and a combined scale factor of
0.9999525; thence W 09° 48' 15" W, a distance of 1811.99 feet to an existing iron pipe lying on
the northerly boundary line of a proposed 50 foot wide access road, to the POINT OF
BEGINNING;
thence following the northerly boundary line of a proposed 50 foot wide access road S 88° 41' 28"
W, a distance of 305.53 feet to an existing iron pipe lying on the northerly boundary line of a
proposed 50 foot wide access road;
thence leaving the northerly boundary line of a proposed 50 foot wide access road N 01° 19' 01"
W, a distance of 183.42 feet to an existing iron pipe lying on the southerly right-of-way of US
Highway 421/NC Highway 16 (a variable width public right-of-way);
thence following the southerly right-of-way of US Highway 421/NC Highway 15 N 88° 51' 06" E,
a distance of 131.98 feet to an existing concrete NCDOT right-of-way Monument lying on the
southerly right-of-way of US Highway 421/N Highway 18;
thence following the southerly right-of-way of US Highway 421/NC Highway 16 S 80° 31' 05" E,
a distance of 176.82 feet to an existing iron pipe lying on the southerly right-of-way of US Highway
421/NC Highway 16;
thence leaving the southerly right-of-way of US Highway 421/N Highway 16 S 01° 16' 22", a
distance of 149.94 feet to an existing iron pipe, to the POINT OF BEGINNING, containing 53,088
square feet or 1.22 acres of land, more or less and being a portion of that parcel of land as
conveyed to Horne Properties, Inc., recorded in Deed Book 697, Page 681, Wilkes County, North
Carolina Registry of Deeds.
TOGETHER WITH those easement rights contained in that certain Easement and Restrictive
Agreement executed by and between Horne properties, Inc., and Ruby Tuesday, Inc., recorded
in Book 900, Page 254, Wilkes County Registry.




4827-4602-3879.1

                                                                           STORE/ Ruby Tuesday
                                                                           Memorandum of Termination of Lease
                                                                           1512 Winkler Mill Extension, Wilkesboro, NC
                                                                           File No. 10210/02-561.29
